Poffenbarger, President,
(dissenting) :
Although sustained by an apparent weight of authority, this decision, in my opinion, contravenes fundamental principles of the laws of agency and master and servant and the rule respondeat superior. In running an automobile for his or her own pleasure, a son, daughter or other member of a family cannot' legally be the servant or agent of another person, even though' such other' person be the head of the family and owner of the car. Action by one person for his own benefit ór pleasure is legally incompatible with service or *718agency for another, in the performance of the act. Service necessarily implies the doing of something for another, not for ■ the actor. It involves two persons, the master and the actor. Agency generally involves three, the actor, the person for whom he acts and the person affected by the act authoritatively done. Both relations have their legal limitations. One acting for himself alone can be neither servant nor agent of another.
That the head of the family or some other member of it owns and keeps the car for the use of the family and permits all members thereof to operate it at their pleasure, or that he purchased and maintains it for such purpose and one member thereof occasionally or generally drives it with others riding it, cannot change the principles of law. When he alone is driving it and riding in it, for his own pleasure or about his own business, he cannot be serving, or acting for, anybody but himself. If while he drives it, the car carries other members of the family, he may be. How he obtained the use of some other person’s car, or the motive of. such other person, in its purchase, ownership or maintenance, is entirely too remote to affect the question of agency or service. These circumstances and the close relationship, of the parties add to and emphasize the probative force and effect of evidence of service or agency, but they are not of themselves such evidence. The same observation is true of the relation of master and servant. If the driver is the chauffeur of the owner or other employee in charge of his ear, there may be a rebuttable presumption that he was using it in his master’s business, but nothing more. On proof that he was not, the relation may reenforce evidence that he was, but beyond that, it signifies nothing. Such is the uniform holding in cases in which close relationship of parties is invoked, as evidence of fraud.
In Goff v. Clarksburg Dairy Co., 86 W. Va. 287, liability was not predicated on the mere relation of the parties to each other. It was put upon the ground of evidence of use of the ear, at the time, within the scope of the servant’s employment as defined by an informal contract and the mode of its execution. In agency, one person must be doing something *719for another, not merely for himself. Mechem, Agency, sec. 2; Clark & Skyles, Agency, sec. 1; Bouv. Law Diet. Title, “Agent.” The same principle governs in master and servant. If the owner of the car has a purpose in allowing a member of his family to use it for his own purposes, the purpose of the former is necessarily merged in that of the latter. It is merely subordinate, when the two purposes coincide. One must be dominant and, when the car is running, the dominant one is that of the driver. The car serves his purpose merely with the consent of the owner, just as much as if it had been loaned or hired to any stranger. In view of these fundamental principles of law, several of the cases referred to in the majority opinion would deny right of recovery upon the facts disclosed here, and, in my opinion, they rest upon solid legal ground.
New laws should be made by the legislature, not the courts.